—Judgment unanimously affirmed, with costs. No opinion. Present — Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ.
Arthur T. Goodenough, Respondent, v. New York, Westchester and Boston Railway Company and The City and County Contract Company, Appellants.—Judgment affirmed, with costs. If the damages were proven by expert evidence condemned in Roberts v. N. Y. Elevated R. R. Co. (128 N. Y. 455), they were also proven by the testimony authorized by that decision, and the same result reached. The error, if any, may be disregarded, as the criticised testimony in its result coincides with the authorized testimony. It would be a vain thing to send the case to a retrial, or for this court to reverse.the judgment, and thereupon make the same finding rejecting the inadmissible and using the competent evidence. Jenks, P. J., Thomas, Carr and Rich, JJ., concurred; Mills, J., dissented upon the sole ground that the construction and operation of a railroad for public use are not within the prohibition of the restrictions.